DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution Status
Applicant’s amendments filed 9/26/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 2-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 2-21 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 2, 9, 16
Each of claims 2, 9, and 16 recites (emphasis added):
“determining, using one or more Internet of Things (IoT) devices separate from the first device, that the first device is within a proximity to a first item on the wish list; [and] determining that the first portion of the content corresponds to the first item on the wish list.”

However, the disclosure does not contain any reference to determining, using a second device, the proximity of a first device to an item on a wish list. In fact, the disclosure is absent any determination of proximity or location at all.  At best, the specification sets forth the determination that viewed or recorded content is “close” to a wish list item, where “close” is a measure of similarity with a wish list item, rather than a measure of physical position or proximity.  

Regarding Claims 3-8, 10-15, 17-21
These claims inherit the deficiencies of the claims from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobi in view of Suenbuel (US 20070095903 A1).
Regarding Claim 2
Jacobi discloses a system, comprising: one or more processors (at least col. 3: 50-57), one or more computer-readable memories with program instructions stored on the one or more computer-readable memories (at least col. 3: 50-57), the one or more processors configured to execute the program instructions to cause the system to perform the operations comprising: 
receiving, by a first device associated with a first user of an application from a second device associated with a second user of the application, a wish list, wherein the wish list includes one or more items (at least figure 2A: wish lists received from Wish List Buddy)
is in response to receiving the wish list, providing, to the first user via an interface of the first device, a first selectable option to accept the wish list (at least figure 2A: radio button to accept notifications for each wish list)
detecting that the first selectable option has been selected (at least figure 2A: radio button to accept notifications for each wish list)
monitoring a content being provided by the first device to the first user (at least col. 4: 64 – col. 5: 35: content Lisa navigates to is monitored)
determining that the first portion of the content corresponds to a first item on the wish list, providing, to the first user, a second selectable option corresponding to a purchase of the first item; (at least col. 4: 64 – col. 5: 35; fig. 1: if content Lisa navigates to on wish list of one of here affiliates, a notification with a purchase link is displayed to Lisa)
in response to determining that the second selectable option has been selected, completing a purchase of the first item, wherein completing the purchase of the first item further includes using a first account corresponding to the application and the first user to purchase the first item (at least col. 5: 41 – col. 5: 55)


Jacobi does not explicitly disclose: 
determining, using one or more Internet of Things (IoT) devices separate from the first device, that the first device is within a proximity to a first item on the wish list

Suenbuel teaches that it is known to include determining using one or more Internet of Things (IoT) devices separate from the first device, that a first device is within a proximity to a first item on the wish list (at least ¶35: sensors determining that mobile device has passed close to item on wish list) in a similar environment.  It would have been obvious to on e of ordinary skill in the art at the time of the invention to have modified the invention of Jacobi with the proximity determination of Suenbuel, since such a modification would have provided an increase of the probability of a sale for the retail environment, as well as a likelihood that the user will be happy with the purchase experience, and these benefits are provided with a minimal amount of effort required of the user (Suenbuel: ¶23).


Regarding Claims 9, 16
Claims 9 and 16 are parallel in scope to claim 2 and are rejected on similar grounds.


Regarding Claims 3-8, 10-15, 17-21
Jacobi further discloses:
wherein the first user and the second user are connected users on the application (Jacobi: at least abstract, figure 1)
in response to the completing the purchase of the first item, removing the first item from the wish list (Jacobi: col. 1: 24-34)
wherein the second selectable option corresponding to a purchase of the first item is provided to the first user via an interface of a third device associated with the first user (Jacobi: at least fig. 3, col. 9: 36-43)
determining that the wish list was transmitted to a third user of the application; and in response to the determining that the wish list was transmitted to the third user of the application (at least figure 2A: wish lists received from multiple Wish List Buddies) and in response to the completing the purchase of the first item, removing the first item from the wish list transmitted to the third user (Jacobi: col. 1: 24-34)
in response to the completing the purchase of the first item, providing to the second user, via an interface of the application, that the first item has been purchased (Jacobi: col. 1: 24-34)
wherein the first device is a smartphone or a smart television (Jacobi: at least fig. 3, col. 9: 36-43)


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625